Writ of Mandamus is Denied; Opinion Filed August 1, 2013.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01018-CV

                     IN RE PILOT TRAVEL CENTERS, LLC, Relator

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-09096

                            MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                   Opinion by Justice Evans
       In this petition for writ of mandamus, relator asks this Court to order the trial judge to

find the date on which it first learned of an order denying arbitration. The facts and issues are

well known to the parties, so we need not recount them herein. Based on the record before us,

we conclude relator has not shown it is entitled to the relief requested.   See TEX. R. APP. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /David Evans/
                                                  DAVID EVANS
131018F.P05                                       JUSTICE